DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to application filed on 14 June 2022. Claims 1-20 are pending in the case. Claims 1, 12, and 17 are the independent claims. This action is non-final.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are being rejected under 35 U.S.C. 103 as being unpatentable over Barber et al. (US 2016/0283540 A1) in view of Lomet et al. (US 2016/0110403 A1).
Regarding claim 1, Barber teaches a system comprising:
a processor; a memory storing multiple records in a key-value data structure and processor executable instructions for managing access to records in the key-value data structure, wherein the instructions are executable to perform operations comprising (see Barber, Paragraphs [0053], [0054], [0059], “an HT is a data structure that stores key/value pairs and can be quickly searched by the key… the system 400 includes a server 12 including a storage unit 1 405 through storage unit N 406 (where N is an integer greater than 1), a data structure processor 410, a thread processor 415, and an epoch processor 420.”);
managing a shared atomic epoch counter and thread epoch counters (see Barber, Paragraphs [0060]-[0061], “the epoch processor maintains a global atomic counter (e.g., a 64 bit counter) that stores the current global epoch value… the epoch processor 420 communicates with the thread processor 415 such that each operation/thread maintains a local epoch counter. The local epoch counter stores a copy of global epoch value, which prevents reclamation of any page in this or newer epochs.”);

However, Barber does not explicitly teach:
determining a maximal safe epoch as a function of the shared atomic epoch counter and the thread epoch counters; maintaining a drain list of trigger actions; and triggering the trigger actions in the drain list as a function of an update of the shared atomic epoch counter and the maximal safe epoch.

Lomet teaches:
determining a maximal safe epoch as a function of the shared atomic epoch counter and the thread epoch counters; maintaining a drain list of trigger actions; and triggering the trigger actions in the drain list as a function of an update of the shared atomic epoch counter and the maximal safe epoch (see Lomet, Paragraphs [0105]-[0111], “to make this “safe”, the TC 302 may use an epoch-based mechanism to provide pointer stability; it may post unlinked items to a garbage list where the unlinked items remain until no thread can reference them again... For the example discussed above using “∞” values, to determine if it is “safe” to deallocate an item, the epoch stored with the item reference may be compared with the minimum epoch found in the thread-local epoch set. If the item's epoch is smaller, then no thread has a reference to the item (i.e., for this example, the item must have been unlinked before any of the threads in the thread-local set entered the TC)… Finally, the global epoch may be incremented periodically whenever the garbage list has accumulated a significant number of new items that need to be returned to the allocator. For example, this may be accomplished via an atomic FAI. For example, each time the fixed-size garbage list has overwritten one-fourth of its capacity the global epoch may be incremented and the minimum thread-local epoch may be recomputed and cached.”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Barber (teaching concurrent reads and inserts into a data structure without latching or waiting by readers) in view of Lomet (teaching high performance transactions in database management systems) and arrived at a system that incorporates an epoch-based mechanism. One of ordinary skill in the art would have been motivated to make such a combination for the purposes of providing pointer stability (see Lomet, Paragraph [0105]). In addition, both the references (Barber and Lomet) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as epoch. The close relation between both of the references highly suggests an expectation of success.

Regarding claim 2, Barber in view of Lomet teaches all the limitations of claim 1. Barber, and Lomet further teaches:
wherein trigger actions comprises an action associated with a thread to be triggered at a future instant of time responsive to a current epoch being safe (see Barber, Paragraphs [0060]-[0061], “the epoch processor maintains a global atomic counter (e.g., a 64 bit counter) that stores the current global epoch value… the epoch processor 420 communicates with the thread processor 415 such that each operation/thread maintains a local epoch counter. The local epoch counter stores a copy of global epoch value, which prevents reclamation of any page in this or newer epochs.” Also, see Lomet, Paragraphs [0105]-[0111], “to make this “safe”, the TC 302 may use an epoch-based mechanism to provide pointer stability; it may post unlinked items to a garbage list where the unlinked items remain until no thread can reference them again.”).

Regarding claim 3, Barber in view of Lomet teaches all the limitations of claim 1. Lomet further teaches:
wherein the drain list of trigger actions comprises thread generated trigger actions and includes epoch, action pairs (see Lomet, Paragraphs [0105]-[0111], “Finally, the global epoch may be incremented periodically whenever the garbage list has accumulated a significant number of new items that need to be returned to the allocator. For example, this may be accomplished via an atomic FAI. For example, each time the fixed-size garbage list has overwritten one-fourth of its capacity the global epoch may be incremented and the minimum thread-local epoch may be recomputed and cached.”).

Regarding claim 4, Barber in view of Lomet teaches all the limitations of claim 1. Lomet further teaches:
wherein a trigger action comprises a processor executable code fragments (see Lomet, Paragraphs [0099], ““fetch and increment (FAI)” operation refers to an indivisible executable instruction that returns the value of a memory location and atomically increments it.”).

Regarding claim 5, Barber in view of Lomet teaches all the limitations of claim 1. Lomet further teaches:
wherein triggering the trigger actions comprises performing an atomic compare-and-swap on the drain list to ensure a trigger actions are executed exactly once (see Lomet, Paragraph [0322], “a cache layer manager 1738 may include a mapping table manager 1740 that may be configured to initiate table operations on an indirect address mapping table 1742, the table operations including initiating atomic compare and swap (CAS) operations on entries in the indirect address mapping table 1742, to replace prior states of pages that are associated with the page data storage 1712, with new states of the pages.”).

Regarding claim 6, Barber in view of Lomet teaches all the limitations of claim 1. Lomet further teaches:
wherein a thread is configured to acquire an entry in the drain list, refresh the thread epoch counter to the shared atomic epoch counter, increment the shared atomic epoch counter, and add a trigger action to the drain list, and release an entry from the shared thread epoch counter table (see Lomet, Paragraphs [0105]-[0111], “to make this “safe”, the TC 302 may use an epoch-based mechanism to provide pointer stability; it may post unlinked items to a garbage list where the unlinked items remain until no thread can reference them again.”).

Regarding claim 7, Barber in view of Lomet teaches all the limitations of claim 1. Lomet further teaches:
wherein the memory includes a hash-based index divided into hash buckets, each bucket corresponding to a cache line and each bucket having an address, a tag, and a tentative bit, wherein a set tentative bit deems an entry in the bucket as invisible to concurrent reads and updates (see Lomet, Paragraph [0073], “a latch-free hash table may be maintained to manage MVCC data. For example, versions may be hashed to a bucket based on their key. Each bucket item represents a record and includes the following entries: (a) a fixed-sized hash of the record key; (b) a pointer to the full key (keys can be variable length); (c) the last read time of the item; and (d) a version list describing the version(s) for the record. Such an example fixed length layout may be used for performance reasons: it is both allocator friendly and guarantees items stay within cache line size (advantageous if threads are simply “passing by” looking for other items in the bucket chains).”).

Regarding claim 8, Barber in view of Lomet teaches all the limitations of claim 7. Lomet further teaches:
wherein a latch-free, non-blocking two-phase insert operation leverages the tentative bit to guarantee that the hash index is in a valid state at all times (see Lomet, Paragraph [0112], “it takes advantage of the fact that TC operations are short and non-blocking to protect all of the TC's data structures with a single epoch enter/exit call pair per TC operation.”).

Regarding claim 9, Barber in view of Lomet teaches all the limitations of claim 8. Lomet further teaches:
wherein the memory includes a hash-based index and an allocator that allocates records to memory via use of the hash-based index and wherein the allocator comprises an in-memory allocator, an append-only-log, and a hybrid-log (see Lomet, Paragraph [0056], “Versions of data not yet updated may need to be acquired from the DC 204. To make them accessible to the MVCC component 206, the Version Manager 208 retains these versions in the read cache 212. Both read cache 212 and recovery log buffers 214, 216 are subject to different forms of log structured cleaning (garbage collection). Thus, an MVCC 206 request to the version manager 208 could hit (1) the read cache 212; (2) an in-memory log buffer 214; or (3) a stable log buffer 216 (if the in-memory buffer for the target offset was already recycled).”).

Regarding claim 10, Barber in view of Lomet teaches all the limitations of claim 9. Lomet further teaches:
wherein the memory comprises main memory and storage, and wherein the hybrid-log divides the memory storing the records into a hot portion on which in-place updates are performed, shaping the hot portion, and a cold portion, split between main memory and storage, on which read-copy-updates are performed (see Lomet, Paragraph [0078], “the primary job of the TC includes providing fast access to versions. For example, the TC may serve requests for versions from two locations. The first is directly from in-memory recovery log buffers (e.g., buffers 214, 216). The second is a “read cache” (212) used to hold hot versions that may not have been written recently enough to remain in the recovery log buffers.”).

Regarding claim 11, Barber in view of Lomet teaches all the limitations of claim 10. Lomet further teaches:
a safe read only offset tracking a read-only offset seen by all threads, and a read-only offset comprising a minimum value of read-only offset seen by any active thread, wherein the region between such offsets is a fuzzy region where threads remain pending and retry at a later point in time (see Lomet, Paragraph [0251], “such a latch-free approach may avoid the delays introduced by latching, but it may incur a penalty of its own, as do “optimistic” concurrency control methods, i.e., the CAS may fail and the update will then be re-attempted. For example, it may be left to an example LLAMA user to retry its operation as appropriate, as an example LLAMA implementation may indicate when a failure occurs.”).

Regarding claim 12, Barber teaches a computer implemented method comprising:
managing a shared atomic epoch counter and thread epoch counters for a key-value store system (see Barber, Paragraphs [0060]-[0061], “the epoch processor maintains a global atomic counter (e.g., a 64 bit counter) that stores the current global epoch value… the epoch processor 420 communicates with the thread processor 415 such that each operation/thread maintains a local epoch counter. The local epoch counter stores a copy of global epoch value, which prevents reclamation of any page in this or newer epochs.”);
accessing records stored in the key-value store system via threads, using a key based hash index to locate the records (see Barber, Paragraph [0053], “an HT is a data structure that stores key/value pairs and can be quickly searched by the key.”);  

However, Barber does not explicitly teach:
determining a maximal safe epoch responsive as a function of the shared atomic epoch counter and the thread epoch counters; maintaining a drain list of trigger actions; and triggering the trigger actions in the drain list as a function of an update of the shared atomic epoch counter and the maximal safe epoch.

Lomet teaches:
determining a maximal safe epoch responsive as a function of the shared atomic epoch counter and the thread epoch counters; maintaining a drain list of trigger actions; and triggering the trigger actions in the drain list as a function of an update of the shared atomic epoch counter and the maximal safe epoch (see Lomet, Paragraphs [0105]-[0111], “to make this “safe”, the TC 302 may use an epoch-based mechanism to provide pointer stability; it may post unlinked items to a garbage list where the unlinked items remain until no thread can reference them again... For the example discussed above using “∞” values, to determine if it is “safe” to deallocate an item, the epoch stored with the item reference may be compared with the minimum epoch found in the thread-local epoch set. If the item's epoch is smaller, then no thread has a reference to the item (i.e., for this example, the item must have been unlinked before any of the threads in the thread-local set entered the TC)… Finally, the global epoch may be incremented periodically whenever the garbage list has accumulated a significant number of new items that need to be returned to the allocator. For example, this may be accomplished via an atomic FAI. For example, each time the fixed-size garbage list has overwritten one-fourth of its capacity the global epoch may be incremented and the minimum thread-local epoch may be recomputed and cached.”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Barber (teaching concurrent reads and inserts into a data structure without latching or waiting by readers) in view of Lomet (teaching high performance transactions in database management systems) and arrived at a method that incorporates an epoch-based mechanism. One of ordinary skill in the art would have been motivated to make such a combination for the purposes of providing pointer stability (see Lomet, Paragraph [0105]). In addition, both the references (Barber and Lomet) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as epoch. The close relation between both of the references highly suggests an expectation of success.

Regarding claim 13, Barber in view of Lomet teaches all the limitations of claim 12. Lomet further teaches:
wherein trigger actions comprises an action associated with a thread to be triggered at a future instant of time responsive to a current epoch being safe, wherein the drain list of trigger actions comprises thread generated trigger actions and includes epoch, action pairs, and wherein triggering the trigger actions comprises performing an atomic compare-and-swap on the drain list to ensure trigger actions are executed exactly once and wherein a thread is configured to acquire an entry in the drain list, refresh the thread epoch counter to the shared atomic epoch counter, increment the shared atomic epoch counter and add a trigger action to the drain list, and release an entry from the shared thread epoch counter table (see Lomet, Paragraphs [0105]-[0111], [0322], “to make this “safe”, the TC 302 may use an epoch-based mechanism to provide pointer stability; it may post unlinked items to a garbage list where the unlinked items remain until no thread can reference them again… a cache layer manager 1738 may include a mapping table manager 1740 that may be configured to initiate table operations on an indirect address mapping table 1742, the table operations including initiating atomic compare and swap (CAS) operations on entries in the indirect address mapping table 1742, to replace prior states of pages that are associated with the page data storage 1712, with new states of the pages.”).

Regarding claim 14, Barber in view of Lomet teaches all the limitations of claim 12. Lomet further teaches:
wherein every thread is optionally provided with a guarantee of durability after failure, such that all operations until, and none after a recent instant in time, in their sequence of operations on the key-value store system, are guaranteed to be recovered after failure without blocking all threads (see Lomet, Paragraph [0238], “example LLAMA system transactions may be used to provide relative durability and atomicity (all or nothing) for structure modifications (e.g., SMOs).”).

Regarding claim 15, Barber in view of Lomet teaches all the limitations of claim 12. Lomet further teaches:
wherein the hash-based index is divided into hash buckets, each bucket corresponding to a cache line and having an address, a tag, and a tentative bit, wherein a set tentative bit deems an entry in the bucket as invisible to concurrent reads and updates (see Lomet, Paragraph [0073], “a latch-free hash table may be maintained to manage MVCC data. For example, versions may be hashed to a bucket based on their key. Each bucket item represents a record and includes the following entries: (a) a fixed-sized hash of the record key; (b) a pointer to the full key (keys can be variable length); (c) the last read time of the item; and (d) a version list describing the version(s) for the record. Such an example fixed length layout may be used for performance reasons: it is both allocator friendly and guarantees items stay within cache line size (advantageous if threads are simply “passing by” looking for other items in the bucket chains).”).

Regarding claim 16, Barber in view of Lomet teaches all the limitations of claim 11. Lomet further teaches:
dividing memory of the computer storing the records into a hot portion on which in-place updates are performed and a cold portion on which read-copy-updates are performed (see Lomet, Paragraph [0078], “the primary job of the TC includes providing fast access to versions. For example, the TC may serve requests for versions from two locations. The first is directly from in-memory recovery log buffers (e.g., buffers 214, 216). The second is a “read cache” (212) used to hold hot versions that may not have been written recently enough to remain in the recovery log buffers.”).

Regarding claim 17, Barber teaches a machine-readable storage device having instructions for execution by a processor of a machine having main memory and storage to cause the processor to perform operations to perform a method, the operations comprising:
managing a shared atomic epoch counter and thread epoch counters for a key-value store system (see Barber, Paragraphs [0060]-[0061], “the epoch processor maintains a global atomic counter (e.g., a 64 bit counter) that stores the current global epoch value… the epoch processor 420 communicates with the thread processor 415 such that each operation/thread maintains a local epoch counter. The local epoch counter stores a copy of global epoch value, which prevents reclamation of any page in this or newer epochs.”);
accessing records stored in the key-value store system via threads, using a key based hash index to locate the records in a memory of the system (see Barber, Paragraph [0053], “an HT is a data structure that stores key/value pairs and can be quickly searched by the key.”);  

However, Barber does not explicitly teach:
determining a maximal safe epoch responsive as a function of the shared atomic epoch counter and the thread epoch counters; maintaining a drain list of trigger actions; and triggering the trigger actions in the drain list as a function of an update of the shared atomic epoch counter and the maximal safe epoch.

Lomet teaches:
determining a maximal safe epoch responsive as a function of the shared atomic epoch counter and the thread epoch counters; maintaining a drain list of trigger actions; and triggering the trigger actions in the drain list as a function of an update of the shared atomic epoch counter and the maximal safe epoch (see Lomet, Paragraphs [0105]-[0111], “to make this “safe”, the TC 302 may use an epoch-based mechanism to provide pointer stability; it may post unlinked items to a garbage list where the unlinked items remain until no thread can reference them again... For the example discussed above using “∞” values, to determine if it is “safe” to deallocate an item, the epoch stored with the item reference may be compared with the minimum epoch found in the thread-local epoch set. If the item's epoch is smaller, then no thread has a reference to the item (i.e., for this example, the item must have been unlinked before any of the threads in the thread-local set entered the TC)… Finally, the global epoch may be incremented periodically whenever the garbage list has accumulated a significant number of new items that need to be returned to the allocator. For example, this may be accomplished via an atomic FAI. For example, each time the fixed-size garbage list has overwritten one-fourth of its capacity the global epoch may be incremented and the minimum thread-local epoch may be recomputed and cached.”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Barber (teaching concurrent reads and inserts into a data structure without latching or waiting by readers) in view of Lomet (teaching high performance transactions in database management systems) and arrived at a machine that incorporates an epoch-based mechanism. One of ordinary skill in the art would have been motivated to make such a combination for the purposes of providing pointer stability (see Lomet, Paragraph [0105]). In addition, both the references (Barber and Lomet) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as epoch. The close relation between both of the references highly suggests an expectation of success.

Regarding claim 18, Barber in view of Lomet teaches all the limitations of claim 17. Lomet further teaches:
wherein trigger actions comprises an action associated with a thread to be triggered at a future instant of time responsive to a current epoch being safe, wherein the drain list of trigger actions comprises thread generated trigger actions and includes epoch, action pairs, and wherein triggering the trigger actions comprises performing an atomic compare-and-swap on the drain list to ensure a trigger actions is executed exactly once (see Lomet, Paragraphs [0105]-[0111], [0322], “to make this “safe”, the TC 302 may use an epoch-based mechanism to provide pointer stability; it may post unlinked items to a garbage list where the unlinked items remain until no thread can reference them again… a cache layer manager 1738 may include a mapping table manager 1740 that may be configured to initiate table operations on an indirect address mapping table 1742, the table operations including initiating atomic compare and swap (CAS) operations on entries in the indirect address mapping table 1742, to replace prior states of pages that are associated with the page data storage 1712, with new states of the pages.”).

Regarding claim 19, Barber in view of Lomet teaches all the limitations of claim 17. Lomet further teaches:
wherein the hash-based index is divided into hash buckets, each bucket corresponding to a cache line and having an address, a tag, and a tentative bit, wherein a set tentative bit deems an entry in the bucket as invisible to concurrent reads and updates (see Lomet, Paragraph [0073], “a latch-free hash table may be maintained to manage MVCC data. For example, versions may be hashed to a bucket based on their key. Each bucket item represents a record and includes the following entries: (a) a fixed-sized hash of the record key; (b) a pointer to the full key (keys can be variable length); (c) the last read time of the item; and (d) a version list describing the version(s) for the record. Such an example fixed length layout may be used for performance reasons: it is both allocator friendly and guarantees items stay within cache line size (advantageous if threads are simply “passing by” looking for other items in the bucket chains).”).

Regarding claim 20, Barber in view of Lomet teaches all the limitations of claim 17. Lomet further teaches:
dividing memory of the computer storing the records into a hot portion on which in-place updates are performed and a cold portion on which read-copy-updates are performed, and wherein the records are addressed in a single logical address space across the main memory and data storage (see Lomet, Paragraph [0078], “the primary job of the TC includes providing fast access to versions. For example, the TC may serve requests for versions from two locations. The first is directly from in-memory recovery log buffers (e.g., buffers 214, 216). The second is a “read cache” (212) used to hold hot versions that may not have been written recently enough to remain in the recovery log buffers.”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUSAM TURKI SAMARA whose telephone number is (571)272-6803.  The examiner can normally be reached on Monday - Thursday, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on (571)-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUSAM TURKI SAMARA/Examiner, Art Unit 2161      













/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161